                                UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF WISCONSIN


TIMOTHY TOM, JR.

on behalf of himself and all

others similarly situated,

       Plaintiff,
                                                                  Case No. 17-CV-1413
v.

GENERAC POWER SYSTEMS, INC.
a Domestic Corporation,

       Defendant.


                               JOINT NOTICE OF SETTLEMENT


       COMES NOW, Defendant, Generac Power Systems, Inc., by its attorneys, Ogletree,

Deakins, Nash, Smoak & Stewart, P.C., and Plaintiff Timothy Tom, Jr., by his attorneys,

Walcheske & Luzi, LLC, (collectively, the “Parties”) hereby notifies the Court that the Parties

have recently reached a settlement of this matter. The Parties are working on finalizing the

settlement and anticipate filing a Stipulation of Dismissal within 45 days. Accordingly, the

Parties respectfully request that the Court stay the litigation in anticipation of settlement.




         Case 1:17-cv-01413-WCG Filed 08/07/19 Page 1 of 2 Document 66
Dated this 7th day of August, 2019


s/ James A. Walcheske                   s/ Keith E. Kopplin
James A. Walcheske                      Keith E. Kopplin
State Bar No. 1065635                   State Bar No. 1044861
WALCHESKE & LUZI, LLC                   OGLETREE, DEAKINS, NASH, SMOAK
15850 West Bluemound Road, Suite 304    & STEWART, P.C.
Brookfield, Wisconsin 53005             1243 N. 10th Street, Suite 200
Email: jwalcheske@walcheskeluzi.com     Milwaukee, Wisconsin 53205
Telephone: (262) 780-1953               Email: keith.kopplin@ogletree.com
                                        Telephone: (414) 239-6406

ATTORNEYS FOR PLAINTIFF                 ATTORNEYS FOR DEFENDANT
TIMOTHY TOM, JR.                        GENERAC POWER SYSTEMS, INC.


                                                                         38271431.1




                                       2
         Case 1:17-cv-01413-WCG Filed 08/07/19 Page 2 of 2 Document 66
